Title: Memorandum, 4 December 1756
From: Washington, George
To: 



[Winchester, 4 December 1756]

List of Drafts discharged from the Virginia Regiment; having served to the 1st December, according to Act of Assembly.

               
               
                  County
                  Soldiers names
                  County
                  Soldiers names
               
               
                  Prince-GeorgeCounty
                  Henry Lewis
                  Middlesex
                  Oliver
                  Wallace
               
               
                  Alley Hinton
                  Edward Waldin
               
               
                  Christo[phe]r Hinton
                  John Callaham
               
               
                  Danl Ryan
                  Wm
                     Dare
               
               
                  Jno. Walker
                  Isle of White
                  Joseph
                  Williams
               
               
                  Franc. Eppes
                  Henry Gray
               
               
                  Jno. Ross
                  Jacob Bell
               
               
                  Wm O’Conner
                  John Fulgin
               
               
                  Peter Beven
                  John
                  Whitefield
               
               
               
                  Amelia
                  Cuthbt Hudson
                  William
                  Willis
               
               
                  Saml Burton
                  Thomas Bracey
               
               
                  Wm Strong
                  John Brown
               
               
                  Jno. Cox
                  Samuel
                  Whitefield
               
               
                  Jno. Strong
                  Thomas Eaton
               
               
                  Imrod Hinson
                  Jesse Jones
               
               
                  Richd Rodgers
                  Joseph
                  Bedgood
               
               
                  Johnstn Lewis
                  Michael Dalooch
               
               
                  Newberry Man
                  King & Queen
                  Wm Barton
               
               
                  James Lesley
                  John Evans
               
               
                  James Ferguson
                  Thomas
                  Gregory
               
               
                  George Fairley
                  Richd Baldock
               
               
                  Roger Scot
                  Kellis Collins
               
               
                  Wm Ferguson
                  
                  
               
               
                  James Price
                  Cumberland
                  John Lear
               
               
                  James Raitcliff
                  John Maxey
               
               
                  Benj. Jenkins
                  Mattw Hutchison
               
               
                  Goochland
                  John Shilton
                  Elizth City
                  
               
               
                  Robert Perryman
                  Roger Whitesides
               
               
                  William Cash
                  Brunswick
                  John Glym
               
               
                  Hanover
                  James Vaughan
                  Richard
                  Gladdress
               
               
                  Jno. Harris—Quaker
                  James Hill
               
               
                  Cornel Harris—do
                  Clemt Lenear
               
               
                  Archelaus Stanley—do
                  John Buxey
               
               
                  Wm McLeod
                  James Bryant
               
               
                  Chesterfield
                  John Patrick
                  
                 Thomas Ravenscraft
               
               
                  Joseph Norris
                  Dinwiddie
                  Philip
                  Edwards
               
               
                  Wm Packet
                  William Moody
               
               
                  John Ferguson
                  Walter Knot
               
               
                  Danl Pucket
                  George Palmer
               
               
                  Drury Pucket
                  Francis
                  Kenton
               
               
                  John Loffman
                  Thomas Little
               
               
                  Edward Loffman
                  Fairfax
                  Archd Vickers
               
               
                  Charles-City
                  John Craddock
                  New Kent
                  John
                  Ellison—Quaker
               
               
                  Jam. Hockerday
                  William
                  Ellison—do
               
               
                  Nancey Hedgcock
                  Wm Stanley—do
               
               
                  Wm Thompson
                  Zechariah Stanley—do
               
               
                  Jno. Bosman
                  Richmond
                  Nathaniel
                  Fushee
               
               
                  Wm Fair
                  Thomas Dew
               
               
                  James Benge
                  John Hindren
               
               
                  Orange
                  Thomas Chambers
                  Francis Hathaway
               
               
                  Henry Neilson
                  
                  
               
               
                  John Nickson
                  Pr. Wm
                  John Carter
               
               
               
                  Henrico:
                  Josep. Childers
                  
                  
               
               
                  James Thomas
                  Northampton
                  Isaac
                  Anderson
               
               
                  Wm Snead
                  Alexander
                  Bastford
               
               
                  Josep. Cornwall
                  Nathaniel Stephens
               
               
                  Samuel Coke
                  K. William
                  John
                  Alexander
               
               
                  James Whiteman
                  Richard Pike
               
               
                  Jacob Burton
                  John Owen
               
               
                  John Lloyd
                  
                  
               
               
                  John Heath
                  Pr. Edw.
                  John King
               
               
                  Wm Brazil
                  
                  
               
               
                  Benj. Oakley
                  Surrey
                  William Willis
               
               
                  Jacob Crouch
                  
                  
               
               
                  Lancaster
                  George Mitchell
                  Caroline
                  Bartholomew Taylor
               
               
                  Miller Doguet
                  Norfolk
                  Thomas Gardiner
               
            
